DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 09/15/2022, has been received and made of record.  In response to the most recent Office Action, dated 06/23/2022, claims 25, 36, 38, and 39 have been amended.

Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. Applicant submits, “Hu is directed to a method for quantifying fidelity of a haptic signal …… Accordingly, Applicant submits that Bernal also does not teach, suggest, or disclose a sensor comprising a drive unit and a vibration sense unit which form a sensitive region of the electronic device, the sensitive region configured to prevent false triggering caused by a force outside of the sensitive region” (Remarks, p. 9-10). However, the Examiner respectfully disagrees.
Previously cited reference Bernal also discloses the newly added claim limitations, Bernal in Figs. 1, 3-4 and paragraph [0054-0058, 0090]  disclose a sensitive display region and the sensor comprising a drive unit 326 and a vibration sense unit 330 that form a sensitive display region of the electronic device, which incorporates all of the display area to detect any user input, and user input is only detected in the defined display region not on the other parts of the electronic device such as back side, hence preventing any false triggering caused by a input outside the sensitive region. Claim language is very broad, and does not limit the claim as argued by the applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Similar, response is applied to rest of the applicant arguments, and see detailed rejection below for newly added claim limitations. Therefore, the Examiner maintains his rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 31, 34, 35, 37-39, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20190235629) in the view of Bernal (US 20200275222).
Regarding claim 25: Hu teaches an electronic device, comprising a sensor and a control circuit (Fig. 1-3 and paragraph [0028-0030, 0039-0045] teach an electronic device 102 comprising a sensor or sensing components and a control circuitry), the sensor comprising a drive unit, wherein the sensor is configured to: detect a force or a deformation of a shell, and output a force sensing signal S.sub.f; the control circuit is configured to: receive the force sensing signal S.sub.f and determine, based on the force sensing signal S.sub.f, whether to generate a drive signal S.sub.d, wherein the drive signal S.sub.d is used to drive the shell to vibrate (Figs. 1-3 and paragraph [0036-0054] teach detect a force of a shell or housing/casing, output a force sensing signal Vsense, based on the force sensing signal Vsense whether to generate a driving signal Vout to drive the shell to vibrate via actuator 107 or the drive unit); the sensor is further configured to: detect vibration of the shell and output a vibration sensing signal S.sub.z; and the control circuit is further configured to: receive the vibration sensing signal S.sub.z (Figs. 1-4 and paragraph [0045-0059] teach the sensing components further including accelerometer to detect vibration or haptics caused by the actuator or shell and output signal x(t) to the control circuit).
Hu does not explicitly disclose the sensor comprising a drive unit and a vibration sense unit that form a sensitive region of the electronic device, the sense region configured to prevent false triggering caused by a force outside of the sensitive region, determine, based on the vibration sensing signal S.sub.z, whether to trigger an event.
However, Bernal teaches disclose the sensor comprising a drive unit and a vibration sense unit that form a sensitive region of the electronic device, the sense region configured to prevent false triggering caused by a force outside of the sensitive region, determine, based on the vibration sensing signal S.sub.z, whether to trigger an event (Figs. 1, 3-4 and paragraph [0051-0058, 0090] teach disclose a sensitive display region and the sensor comprising a drive unit 326 and a vibration sense unit 330 that form a sensitive display region of the electronic device, which incorporates all of the display area to detect any user input, and user input is only detected in the defined display region not on the other parts of the electronic device such as back side, hence preventing any false triggering caused by a input outside the sensitive region, and further the sensor comprising  vibration sensor 330 sends vibration signal to processor and processor to further trigger event or function based on the signal received from the vibration sensor). It would have been obvious for a person skilled in the art, before the effective filing date of the invention, to modify Hu’s invention by including above teachings of Bernal, because using such technique to construct the sensor allows the sensor to detect in a specified region or area and enhances the functionality of the device by allowing vibration signal to work as an input to perform desired functions, as taught by Bernal, further improving the device. The rationale would have been to use a known method or technique to achieve predictable results.
Regarding claims 26 & 39: Hu teaches wherein the control circuit is configured to: detect and determine whether the force sensing signal S.sub.f satisfies an active action condition, and when the force sensing signal S.sub.f satisfies the active action condition, send the drive signal S.sub.d to the sensor (Figs. 1-3 and paragraph [0036-0054] teach detecting and determine whether the force sensing signal Vsense satisfies an active action condition such as threshold value or pressure applied and further sending the drive signal Vout based on that).


Regarding claims 31 & 44: Hu teaches wherein the control circuit further comprises a filter unit configured to filter the vibration sensing signal S.sub.z (Figs. 3-4 and paragraph [0046-0049, 0065]).

Regarding claim 34: Hu teaches wherein the control circuit is a processing chip of the electronic device (Figs. 1-3 and paragraph [0028-0054] the processor or the control circuit chip in the electronic device 102).

Regarding claim 35: Hu teaches wherein the control circuit is a control chip of the sensor (Figs. 1-3 and paragraph [0028-0054] the processor or the control circuit chip integrated haptic system or the sensor 112).


Regarding claim 37: Hu teaches wherein the shell is a shell of the sensor (Figs. 1-4 and paragraph [0028-0030, 0036-0037] the shell is an enclosure or shell of the sensor holding the sensing components and actuator). 
Furthermore, it would have been an obvious to provide the shell as any component which can provide vibration to within the housing to vibrate and as long as the vibration sensor is within the vicinity to detect the vibrations, since has been held that mere rearrangement parts of an invention in a way that does not modify the operation of the device is not a patentable improvement. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)

	Regarding claim 38: Hu teaches a control circuit (Fig. 1-3 and paragraph [0028-0030, 0039-0045] teach an electronic device 102 comprising a sensor or sensing components and a control circuitry), wherein the control circuit is configured to receive a force sensing signal Sf output by a sensor, wherein the force sensing signal Sf indicates a force or a deformation detected by the sensor;  the control circuit is further configured to determine, based on the force sensing signal Sf. whether the force or the deformation detected by the sensor exceeds a predetermined threshold, wherein when the force or the deformation detected by the sensor exceeds the predetermined threshold, to initiate an active detection mode of the control circuit, and when the force or the deformation detected by the sensor does not exceed the predetermined threshold, to initiate a passive detection mode of the circuit; when in the active detection mode, the control circuit is further configured to send a drive signal Sd to the sensor, wherein the drive signal Sd is used to drive the sensor to vibrate (Figs. 1-3 and paragraph [0036-0054] teach detect a force of a shell or housing/casing, output a force sensing signal Vsense, based on the force sensing signal Vsense whether to generate a driving signal Vout to drive the shell to vibrate via actuator 107, wherein the force signal Vsense is compared to a predetermined threshold Vth and when the force exceeds the predetermined threshold initiate a mode to drive the actuator interpreted as active mode, and when the force does not exceed the actuator is not activated and that is interpreted a passive mode, similar to claimed invention); and the control circuit is further configured to: receive a vibration sensing signal Sz sent by the sensor, (Figs. 1-4 and paragraph [0045-0059] teach the sensing components further including accelerometer to detect vibration or haptics caused by the actuator or shell and output signal x(t) to the control circuit).
Hu does not explicitly disclose determine, based on the vibration sensing signal S.sub.z, whether to trigger an event, wherein the vibration sensing signal Sz is a response signal of the vibration.
However, Bernal teaches determine, based on the vibration sensing signal S.sub.z, whether to trigger an event, wherein the vibration sensing signal Sz is a response signal of the vibration (Figs. 3-4 and paragraph [0054-0058, 0090] teach vibration sensor 330 sends vibration signal to processor and processor to further trigger event or function based on the signal received from the vibration sensor). It would have been obvious for a person skilled in the art, before the effective filing date of the invention, to modify Hu’s invention by including above teachings of Bernal, because using such technique enhances the functionality of the device by allowing vibration signal to work as an input to perform desired functions, as taught by Bernal, further improving the device. The rationale would have been to use a known method or technique to achieve predictable results.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20190235629), in the view of Bernal (US 20200275222), and further in the view of Kim (US 20190073077).
Regarding claim 36: Hu teaches wherein the shell is a part of a housing of the electronic device (Figs. 1-4 and paragraph [0028-0030, 0036-0037] the shell is a part of a housing or enclosure 101 of the electronic device 102).
Combination of Hu and Bernal do not explicitly disclose a buffer structure is disposed in an inner surface of the shell; and a through hole is disposed between the shell and the housing.
However, Kim teaches a buffer structure is disposed in an inner surface of the shell; and a through hole is disposed between the shell and the housing (Figs. 3b, 5 (b), 6(b) and paragraph [0091-0098, 0106-0109] teach a buffer structure is disposed in an inner surface 1041’ of the shell 104; and a through hole R is disposed between the shell and the housing to comprise input unit 123). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify combination of Hu and Bernal, by including above teachings of Kim, because using such structure of side input unit is very well-known and widely used in the art in order for user to easily apply user input on the side of the device, as taught by Kim. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 27, 28, 30, 40, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20190235629), in the view of Bernal (US 20200275222), and further in the view of Nathan (US 20150234446).
Regarding claims 27 & 40: Combination of Hu and Bernal teaches calculate, based on the force sensing signal S.sub.f, a force or an accelerating force sensed by the sensor; and determine whether the force or the accelerating force satisfies the active action condition, and when the force or the accelerating force satisfies the active action condition, generate the drive signal S.sub.d (Hu in Figs. 1-3 and paragraph [0036-0054] teach detecting and determine whether the force sensing signal Vsense satisfies an active action condition such as threshold value or pressure applied and further sending the drive signal Vout based on that).
Combination of Hu and Bernal does not explicitly disclose wherein the control circuit is configured to: detect and determine whether the force sensing signal S.sub.f satisfies a condition for starting calculation, and when the force sensing signal S.sub.f satisfies the condition for starting calculation.
However, Nathan teaches wherein the control circuit is configured to: detect and determine whether the force sensing signal S.sub.f satisfies a condition for starting calculation, and when the force sensing signal S.sub.f satisfies the condition for starting calculation (Figs. 6-7 and paragraph [0052-0061] detect and determine whether the force sensing signal satisfies a condition for starting calculation #604-608, and based on that activate further force sensing). It would have been obvious for a person skilled in the art, before the effective filing date of the invention, to modify combination of Hu and Bernal by including above teachings of Nathan, because using such technique can allow to conserve power, hence improving the mobile device. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claims 28 & 41: Combination of Hu and Bernal teaches based on the force sensing signal S.sub.f, a force or an accelerating force sensed by the sensor, and determine whether the force or the accelerating force satisfies the active action condition, and when the force or the accelerating force satisfy/satisfies the active action condition, generate the drive signal S.sub.d (Hu in Figs. 1-3 and paragraph [0036-0054] teach detecting and determine whether the force sensing signal Vsense satisfies an active action condition such as threshold value or pressure applied and further sending the drive signal Vout based on that).
Combination of Hu and Bernal does not explicitly disclose wherein the control circuit is configured to: when the force sensing signal S.sub.f satisfies a condition for starting calculation, start an interrupt program; and after the interrupt program is started, calculate, based on the force sensing signal S.sub.f.
However, Nathan teaches wherein the control circuit is configured to: when the force sensing signal S.sub.f satisfies a condition for starting calculation, start an interrupt program; and after the interrupt program is started, calculate, based on the force sensing signal S.sub.f (Figs. 6-7 and paragraph [0052-0061] detect and determine whether the force sensing signal satisfies a condition for starting calculation #604-608, and based on that start interrupt program or signal #610 to activate further force sensing). It would have been obvious for a person skilled in the art, before the effective filing date of the invention, to modify combination of Hu and Bernal by including above teachings of Nathan, because using such technique can allow to conserve power, hence improving the mobile device. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 30 & 43: Combination of Hu and Bernal do not explicitly teach wherein the control circuit further comprises a second amplification unit configured to amplify the force sensing signal S.sub.f.
However, Nathan teaches wherein the control circuit further comprises a second amplification unit configured to amplify the force sensing signal S.sub.f (Figs. 3A-4 and paragraph [0034-0045] #406). It would have been obvious for a person skilled in the art, before the effective filing date of the invention, to modify combination of Hu and Bernal by including above teachings of Nathan, because using an amplifier to amplify a signal very well-known and commonly used technique to boost a signal for further processing in order to achieve accurate and optimal results, as shown by Nathan. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 29 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20190235629), in the view of Bernal (US 20200275222), and further in the view of Takenaka (US 20190204928).
Regarding claims 29 & 42: Combination of Hu and Bernal do not explicitly disclose wherein the control circuit comprises a first amplification unit, and the first amplification unit is configured to amplify the vibration sensing signal S.sub.z.
However, Takenaka teaches wherein the control circuit comprises a first amplification unit, and the first amplification unit is configured to amplify the vibration sensing signal S.sub.z (Fig. 10 and paragraph [0131-0133] teach the control circuit comprises an amplification unit is configured to amplify the vibration sensing signal). It would have been obvious for a person skilled in the art, before the effective filing date of the invention, to modify combination of Hu and Bernal by including above teachings of Takenaka, because using an amplifier to amplify a signal very well-known and commonly used technique to boost a signal for further processing in order to achieve accurate and optimal results, as shown by Takenaka. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20190235629), in the view of Bernal (US 20200275222), and further in the view of Casparian (US 20110102326).
Regarding claim 32: Combination of Hu and Bernal do not explicitly disclose wherein the sensor comprises a first port, a second port, and a third port, the first port is configured to: receive the drive signal S.sub.d and output the force sensing signal S.sub.f, the second port is configured to output the vibration sensing signal S.sub.z, and the third port is a common end.
However, Casparian teaches wherein the sensor comprises a first port, a second port, and a third port, the first port is configured to: receive the drive signal S.sub.d and output the force sensing signal S.sub.f, the second port is configured to output the vibration sensing signal S.sub.z, and the third port is a common end (Fig. 4A and paragraph [0087-0098] teach the sensor 190 comprising all the claimed ports configured to receive the claimed signals and a ground or common end port connection). It would have been obvious for a person skilled in the art, before the effective filing date of the invention, to modify combination of Hu and Bernal by including above teachings of Casparian, because the sensor utilizing such ports are common and well-known in the art, in order to the sensor to function properly and provide connection to other components, as taught by Casparian. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 33: Combination of Hu, Bernal, and Casparian teach wherein the sensor comprises a first port, a second port, and a third port, the first port is configured to receive the drive signal S.sub.d, the second port is configured to output the vibration sensing signal S.sub.z and the force sensing signal S.sub.f, and the third port is a common end (Casparian Fig. 4A and paragraph [0087-0098] teach the sensor 190 comprising all the claimed ports configured to receive the claimed signals and a ground or common end port connection). See claim 32 rejection for combination reasoning of Hu, Bernal, and Casparian, same rationale applies here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622